t c summary opinion united_states tax_court michael p tulay petitioner v commissioner of internal revenue respondent docket no 21664-04s filed date michael p tulay pro_se james l may jr for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for respondent also determined an accuracy-related_penalty under sec_6662 and b and of dollar_figure the issues for decision are whether petitioner’s dollar_figure payment to his former wife was alimony deductible under sec_71 and whether petitioner is liable for the penalty for negligence or substantial_understatement of tax background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in knoxville tennessee at the time that he filed his petition on date petitioner and his then wife pamela moritz tulay tulay met with their respective attorneys to negotiate the terms of their divorce after failed attempts at mediation at the time of the august meeting petitioner was represented by william a mynatt mynatt and tulay was represented by wanda g sobieski sobieski tulay had previously been represented by different counsel in the divorce proceedings a court reporter was present at the august meeting and prepared a transcript at the end of the meeting sobieski read into the record the understanding that the parties had reached as follows petitioner would pay dollar_figure a month in child_support tulay would keep the house in which she was living and petitioner would keep the condominium in which he was living each party retained his or her vehicle personal_property would remain in the possession of whoever had it on that date and any stock or cash accounts would be divided as of their balance on that date date tulay was to be granted a percent plus dollar_figure interest in petitioner’s retirement accounts and an account for the children would be maintained with tulay as custodian and petitioner as trustee petitioner agreed to be bound by the stated terms after the meeting in accordance with the understanding that had been stated sobieski prepared the marital dissolution agreement mda to be signed by petitioner and tulay petitioner had taken handwritten notes at the august meeting and tulay initialed petitioner’s notes on the last page of those notes petitioner had labeled the dollar_figure cash payment as rehab alimony the terms of the mda followed the understanding of the parties as stated at the august meeting under the heading retirement accounts investment accounts petitioner was to transfer percent plus dollar_figure of his retirement accounts to tulay and he agreed to assist tulay in obtaining any qualified_domestic_relations_order or other documents necessary to secure the transfer of those funds to tulay without penalty there was neither a heading nor a specific designation of money to be paid to tulay as alimony petitioner signed the mda on date and it was filed by sobieski with the chancery court for knox county tennessee the tennessee court on date on date the tennessee court entered a final decree of divorce and found that petitioner and tulay had made adequate and sufficient provisions in their mda for an equitable settlement of any and all property rights custody and support the mda was incorporated as an order of the court and petitioner and tulay were ordered to comply with its terms on date ubs paine webber paine webber issued a check to tulay in the amount of dollar_figure representing a 50-percent interest in one of petitioner’s retirement accounts and the dollar_figure payment required under the terms of the mda on date petitioner electronically filed a form_1040 u s individual_income_tax_return for on which he claimed a deduction of dollar_figure for alimony petitioner had assistance from harold adair adair of h_r block in filling out his tax_return adair had been assisting petitioner in filling out his tax returns for the prior or years petitioner told adair that the dollar_figure payment was alimony to pay for the education of tulay however he did not provide adair with the mda after reviewing with petitioner internal_revenue_service publication and the requirements for a payment to be considered alimony adair determined that petitioner met the requirements and deducted the payment on petitioner’s tax_return in the notice_of_deficiency the internal_revenue_service disallowed petitioner’s deduction because he did not establish that the amount shown was a alimony and b paid it is not deductible characterization of the dollar_figure payment discussion the parties dispute whether the dollar_figure payment at issue was a property settlement or alimony in the event the payment was some form of alimony the parties dispute whether it met the requirement of sec_71 property settlement payments are not deductible for tax purposes from the income of the paying spouse 82_tc_128 and cases there cited see rogers v commissioner tcmemo_2005_50 applying tennessee law under sec_215 a deduction is allowed for an amount equal to alimony or separate_maintenance payments paid during the taxable_year alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment that is includable in the gross_income of the recipient under sec_71 sec_215 sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if the payor is liable for any qualifying payment after the recipient’s death none of the related payments required will be taxed as alimony sec_1_71-1t q a-13 temporary income_tax regs fed reg date whether a postdeath obligation exists may be determined by the terms of the divorce_or_separation_instrument or if the instrument is silent on the matter by state law 309_us_78 see rogers v commissioner supra the parties agree that the divorce decree does not provide any conditions for the termination of the payment tennessee law provides for three kinds of alimony alimony in futuro alimony in solido and rehabilitative alimony see burlew v burlew s w 3d tenn see also self v self s w 2d tenn alimony in futuro is awarded to provide financial support to a spouse who cannot be rehabilitated burlew v burlew supra pincite it is subject_to modification and its duration is uncertain due to contingencies agreed upon by the parties or imposed by the courts id alimony in futuro terminates upon the death or remarriage of the recipient tenn code ann sec a b alimony in solido is an award of a definite sum of money to be paid in a lump sum or as installments over a definite period of time it is not subject_to modification and does not terminate upon the death of either party burlew v burlew supra pincite rehabilitative alimony is awarded when it is feasible for the economically disadvantaged spouse to achieve with reasonable effort an earning capacity that will allow for the spouse to be self-sufficient and have a standard of living comparable to the one he or she enjoyed during the marriage id tenn code ann sec d c rehabilitative alimony is modifiable and terminates upon the death of either spouse tenn code ann sec d c self v self supra pincite respondent argues that the disputed dollar_figure payment was on the face of the agreement part of the property settlement rather than alimony and would not have terminated upon the death of tulay in the alternative respondent argues that if the court were to determine the payment was alimony the same result would follow because the lump-sum payment was alimony in solido under tennessee law which would not terminate upon the death of tulay petitioner argues that the payment was rehabilitative alimony to cover the cost of tulay’s obtaining a postgraduate degree and therefore would terminate upon the death of tulay petitioner claims that the dollar_figure amount was determined based on her receiving dollar_figure month for months which represented approximate costs for graduate school and the length of time until the youngest child would begin school respectively the dollar_figure month was consistent with the rehabilitative alimony figures discussed during mediation at trial both sobieski and mynatt testified as to the terms of the mda according to sobieski there was no agreement as to alimony payments at any time she testified that the unequal division of assets ie the imbalance was intended as an equitable division and that tulay always claimed that she was entitled to more than percent of the property mynatt testified that correspondence with tulay’s previous counsel regarding division of property and a draft mda prepared by tulay’s previous counsel indicated that there was to be alimony for tulay in order for her to pursue a postgraduate degree however none of the correspondence with tulay’s previous counsel was presented as evidence and mynatt acknowledged that sobieski never requested alimony on behalf of tulay mynatt recalled discussing support for tulay at the date meeting but he said that support was not mentioned in the mda because it was her demand that she be given that payment of dollar_figure instead the supreme court of tennessee in self v self supra pincite stated obviously great care should be exercised by counsel and trial courts in crafting decrees the decree should reflect the court’s findings with regard to the circumstances of the parties the purpose or expected results of the relief granted and the specific benefits granted to and obligations imposed upon the respective parties in addition to the rights and obligations of the parties with respect to each other the liability for taxes the rights of creditors and other significant consequences may depend upon the preciseness of the language employed in the decree construction by the courts of uncertain and ambiguous language is a poor substitute for careful articulation much litigation in this court results from failure of negotiating parties to be precise in drafting the terms of marital agreements this case is an example of that type of litigation though the payment reflected an unequal division of property in tulay’s favor there is no requirement that marital property in tennessee be divided equally in order for the division to be equitable see norman v norman wl tenn app lexis ct app date see also bookout v bookout s w 2d tenn ct app there are statutorily prescribed factors to be considered tenn code ann sec c for example when dividing property a court may take into consideration the tangible or intangible contributions by one party to the education training or increased earning power of the other party tenn code ann sec c it may also consider the contribution of each party to the acquisition preservation appreciation depreciation or dissipation of the marital or separate_property including the contribution of a party to the marriage as homemaker wage earner or parent tenn code ann sec c the unequal division of the marital property in this case therefore is inconclusive after examining all of the facts and circumstances we conclude that the dollar_figure payment by petitioner to tulay was part of a property settlement the mda provides that the payment to tulay was made from petitioner’s retirement account and there is no indication anywhere in the document that it was for alimony the only evidence that the payment was intended as alimony is petitioner’s and mynatt’s testimony and petitioner’s handwritten notes it is not clear that the payment would not be due if tulay had died before it was made see rogers v commissioner supra the written_agreement is the final agreement of the parties and it leads to the conclusion that the dollar_figure was designated as a division of property the payment does not satisfy the requirement of sec_71 and therefore is not deductible by petitioner sec_6662 accuracy-related_penalties under sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or intentional disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 and b and sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as any careless reckless or intentional disregard an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 petitioner’s understatement_of_tax for is substantial the sec_6662 penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see also 116_tc_438 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his or her proper tax_liability including an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances id petitioner intended and calculated that the dollar_figure payment made to tulay was rehabilitative alimony for her to obtain a postgraduate degree looking to all of the facts and circumstances it was reasonable for petitioner to believe that the dollar_figure payment to tulay was deductible_alimony and we conclude that he acted in good_faith to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the penalty
